PER CURIAM.
The appellant challenges the trial court’s order summarily denying as untimely his postconviction motions filed pursuant to Florida Rule of Criminal Procedure 3.850. Mandate issued and the appellant’s conviction and sentence became final on March 9, 2004. The appellant’s time to file a rule 3.850 motion expired two years later on March 9, 2006. See Gust v. State, 535 So.2d 642 (Fla. 1st DCA 1988). Thus, the appellant’s first rule 3.850 motion filed on March 8, 2006, is timely. However, his second rule 3.850 motion filed on March 20, 2006, is untimely. We, therefore, affirm the denial of the March 20, 2006, motion, but reverse and remand for the trial court to address the merits of the appellant’s claims raised in his rule 3.850 motion filed on March 8, 2006.
AFFIRMED in part, REVERSED in part, and REMANDED.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.